Order unanimously reversed, without costs of this appeal to any party and motion granted in accordance with memorandum, without costs. Memorandum: — The order denied a motion of the defendant Buffalo Transit Company for an order severing the cause of action in the complaint against it and .the codefendant, McGrath. The complaint alleges a single cause of action to recover damages for -personal injuries allegedly sustained in separate automobile accidents which occurred nearly 15 months apart. Unlike Potter v. Clark (19 A D 2d 585) upon the record before us, we do not find that this is the type of ease which “ particularly lends itself to a single trial.” In the exercise of reasonable discretion the -motion should have been granted to the extent of directing plaintiff to serve amended complaints setting forth each cause of action separately. (Appeal from order of Erie Special Term denying motion to sever causes of action set forth in complaint.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Vecchio, JJ.